DETAILED ACTION
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendments to the claims filed 8/22/2021 differ from the closest reasonable art of record to the instant claims in that references like those of Ben Haim Shlomo and Christian et al (of record). While Ben Haim Shlomo in view of Christian et al disclose and teach the interrogation, tip tracking, Doppler spectra determination, actuator for bending moment, and controller for controlling scanning motion, they fail to disclose and teach the feedback loop including both a frequency shift signal and a signal quality measure integrated into the spectrum analysis and associate bending moments with Doppler signal quality to determine if a threshold of quality is met at a particular bending moment to be utilized by the operation of the IVUS device. While Ben Haim Shlomo in view of Christian further disclose the tracking and feedback of bending via tracking and visualization of the actuation as well as control of the actuator itself, they do not include the signal quality measure being different from frequency shift and utilized to determine the bending moment to be used with a threshold based off the quality metric signal across multiple moments (to determine if they are suitable for operation).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793